t c summary opinion united_states tax_court shuang-di sun bennett petitioner v commissioner of internal revenue respondent docket no 6291-03s filed date shuang-di sun bennett pro_se elaine t fuller for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_6330 and sec_7463 of the internal_revenue_code in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect at relevant times all rule references are to the tax_court rules_of_practice and procedure respondent issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination in which respondent sustained a proposed levy to collect petitioner’s unpaid tax_liability following an administrative hearing the issues for decision are whether in the context of this collection action petitioner is liable for the underlying tax for the taxable_year and if so whether respondent may proceed with collection background some of the facts have been stipulated and they are so found the stipulation of facts the supplemental stipulation of facts and the attached exhibits are incorporated by this reference at the time of filing the petition petitioner resided in monterey park california petitioner is a native of shanghai china in date petitioner married alva d bennett mr bennett a u s citizen and she immigrated to the united_states in date as described by petitioner mr bennett went to shanghai to marry her and then picked her up from the airport a little less than a year later at some point in petitioner discovered that mr bennett was having an extramarital affair petitioner suspects that the extramarital affair began much earlier than petitioner continued to reside in the same house as mr bennett until date the date their divorce became final petitioner spoke little or no english when she immigrated to the united_states even at the time of trial petitioner had somewhat limited proficiency in english she placed her trust in and completely relied on mr bennett to manage their household and financial matters she often signed documents at the request of mr bennett without knowing or understanding what she was signing during the year at issue mr bennett was employed as general manager of and possibly had an ownership_interest in premium fresh juice food co premium fresh juice during the tax_year petitioner and mr bennett were married and living together in california a community_property_state petitioner and mr bennett filed separate federal_income_tax returns for each claiming a filing_status of married_filing_separately petitioner’s return provided mr bennett’s name and social_security_number the return reported gross_income of dollar_figure dollar_figure of taxable wages dollar_figure of taxable interest and dollar_figure from a taxable ira distribution a total_tax of dollar_figure total payments of dollar_figure and a tax due of dollar_figure attached to her return was a form_w-2 wage and tax statement from columbia cleaning co columbia cleaning the tax due reflected a dollar_figure estimated_tax penalty petitioner claimed dollar_figure in itemized_deductions for the year and a deduction of dollar_figure for an ira contribution reporting that petitioner was paid wages of dollar_figure in petitioner failed to pay the amount of tax reported on her return petitioner’s return was prepared by a professional tax preparer on date and petitioner purportedly signed and dated it on date however her return was not filed until date a date occurring after petitioner and mr bennett were divorced she had not previously filed an application_for an extension of time to file a return respondent accepted petitioner’s return as it was filed and assessed the income_tax_liability reported therein as well as an addition_to_tax for filing a delinquent_return an addition_to_tax for failing to pay a tax shown on a return and interest respondent did not issue petitioner a statutory_notice_of_deficiency for although petitioner was a married individual living in a community_property_state and filed a return as married_filing_separately respondent did not determine or assess a tax based upon her one-half share of community_income on his separate return also filed on date mr bennett reported gross_income of dollar_figure taxable_income of dollar_figure and a total_tax due of dollar_figure mr bennett’ sec_2 other third-party information reported that petitioner earned wages of dollar_figure in return was not introduced into the record transcripts of account reflect that mr bennett’s gross_income included dollar_figure of wages and dollar_figure of taxable interest and he claimed dollar_figure in itemized_deductions mr bennett also failed to pay the amount of tax reported on his separate_return and respondent assessed the tax_liability reported therein as with petitioner’s return respondent did not determine or assess a tax based on mr bennett’s share of community_income respondent has initiated a separate collection activity against mr bennett on date respondent issued to petitioner a written request for payment of her tax_liability petitioner contacted respondent to discuss her tax_liability in correspondence received by respondent on date petitioner wrote i also never worked for columbia cleaning company my ex-husband had partners who ownd sic this company and he told them to prepare this w-2 form my ex-husband prepared the ‘98 ‘99 tax forms for me to sign and i didn’t know what i was signing i went to columbia cleaning company on and asked them for an amended w-2 form but they refused to give me one the collection of mr bennett’s unpaid tax_liability as assessed is not at issue in this case the income reflected on mr bennett’s return is relevant only for purposes of determining petitioner’s underlying tax_liability under california’s community_property_laws on date petitioner submitted an amended return on which she reported no taxable_income no taxes withheld and a tax_liability of zero petitioner did not submit a corrected form_w-2 with the amended_return petitioner’s amended return was received on date but respondent did not process the amended_return on date respondent issued to petitioner a final notice--notice of intent to levy and notice of your right to a hearing petitioner timely filed a form request for a collection_due_process_hearing on which petitioner stated in pertinent part i came to u s a and i have never worked at all my ex-husband put me on his partner’s company payroll for insurance but i have never received any pay from any source he prepared the tax form for my signature and i signed it without looking at or understanding the form i had no income from any job in my request for an amended w-2 form was refused on date an administrative hearing was held between petitioner and a hearing officer from the irs office of appeals on date respondent issued to petitioner the notice_of_determination in the notice respondent determined that it was appropriate to proceed with collection the notice provided the following explanation in pertinent part the taxpayer appeared for the conference and reiterated the argument presented in the request for a collection_due_process_hearing the taxpayer was given an opportunity to provide evidence to support her argument that she did not earn wages from her former husband’s company the taxpayer failed to respond a follow-up letter was sent on date but was returned undeliverable the follow-up letter was sent a second time on date in case the post office made a mistake the follow-up letter was returned again undeliverable i am processing this case based on the facts in the file since the taxpayer has failed to provide any evidence no other issues were raised compliance followed the proper procedures petitioner timely filed with the court a petition for lien and levy action pursuant to sec_6330 at trial respondent introduced into the record paychecks made out to petitioner in the paychecks included checks from trojan management co trojan management totaling dollar_figure and checks from columbia cleaning totaling dollar_figure executive officers from trojan management and columbia cleaning testified that they issued paychecks to petitioner as payroll agents for premium fresh juice and that petitioner did not work we note that respondent filed a motion for summary_judgment on date on the basis that petitioner could not challenge a self-assessed tax_liability under sec_6330 following this court’s opinion in 122_tc_1 we denied respondent’s motion for summary_judgment by order dated date we remanded this case to the irs appeals_office for further consideration of the underlying tax_liability reported on petitioner’s original return in a status report filed date respondent advised that upon reconsideration he had concluded that petitioner was liable for the full tax and penalty as assessed the checks purported to represent net wages after withholding of taxes and other miscellaneous deductions for either trojan management or columbia cleaning in furthermore in their capacity as payroll agents they did not independently verify whether petitioner performed services for premium fresh juice but issued paychecks to her based solely on payroll information provided to them by mr bennett as explained by the president of trojan management mr bennett asked us to put ms bennett on our payroll and the juice company would reimburse us plus pay us our profit that we normally charge for such services the paychecks were deposited into joint bank accounts belonging to petitioner and mr bennett at bank of america and mercantile national bank petitioner had signatory authority on these joint accounts petitioner examined the paychecks and stated that the endorsement signatures were not hers respondent admitted that there was a substantial question about whether the endorsements were petitioner’s signature in addition to the joint bank accounts petitioner maintained a separate bank account at bank of america in petitioner kept a modest combined balance in standard checking and regular savings accounts ranging from a combined balance of approximately dollar_figure to dollar_figure petitioner also maintained the function of payroll agent was explained at trial by the president of trojan management trojan management provided payroll services where we prepared payroll checks payroll tax deposits for mr bennett’s company premium fresh juice certificate of deposit accounts at bank of america with a combined balance ranging from approximately dollar_figure to dollar_figure during the year most of the deposits into petitioner’s individual accounts came from checks written by mr bennett from their joint bank accounts i general rules--lien and levy discussion sec_6331 authorizes the commissioner to levy upon property and property rights where a taxpayer liable for taxes fails to pay them within days after notice_and_demand for payment before the commissioner can proceed with a levy sec_6331 requires the secretary to send to the taxpayer a written notice_of_intent_to_levy and sec_6330 entitles the taxpayer to an administrative hearing conducted by an impartial hearing officer from the office of appeals sec_6330 provides that the taxpayer may raise any relevant issue with regard to the commissioner’s collection activities including spousal defenses challenges to the appropriateness of the intended collection action and alternative means of collection additionally the taxpayer may challenge the existence or amount of the underlying tax_liability including a liability reported by the taxpayer on an petitioner earned dollar_figure of the taxable interest in from her accounts at bank of america original return if the taxpayer did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 see also 122_tc_1 a taxpayer may appeal the commissioner’s administrative determination to this court and we have jurisdiction with respect to such an appeal so long as we generally have jurisdiction over the type of tax involved in the case sec_6330 122_tc_287 if the underlying tax_liability is properly at issue the court will review that issue de novo see 114_tc_604 114_tc_176 if the validity of the underlying tax_liability is not properly at issue the court will review the commissioner’s determination for abuse_of_discretion see sego v commissioner supra pincite goza v commissioner supra pincite we have jurisdiction over petitioner’s appeal because the underlying tax_liability relates to federal income taxes see sec_6330 montgomery v commissioner supra pincite 116_tc_60 at her administrative hearing petitioner challenged the existence of her underlying tax_liability since petitioner did not receive a statutory_notice_of_deficiency and did not otherwise have an opportunity to challenge her tax_liability before her administrative hearing we review petitioner’s underlying tax_liability de novo in a trial de novo our findings and conclusions concerning a taxpayer’s liability must be based on the merits of a case without deference to the determination reached at the administrative level see 122_tc_32 97_tc_7 although petitioner resided in a community_property_state and filed her return as married filing separate respondent did not determine or assess a tax based upon petitioner’s share of community_income and consequently there was no consideration of the issue in the notice_of_determination since our task in a trial de novo is to arrive at a conclusion of the correct amount of a taxpayer’s underlying tax_liability we apply federal_income_tax principles as they relate to the taxpayer’s share of community_income ii de novo review of petitioner’s underlying tax_liability a community property--general rules generally a spouse residing in a community_property_state has a vested interest in and is owner of one-half of both spouses’ community_property 403_us_190 california law defines community_property as all property real or personal wherever situated acquired by a married_person during the marriage while domiciled in california cal fam code sec west under california law there is a rebuttable_presumption that all property acquired during marriage is community_property 332_f3d_1240 9th cir haines v haines cal rptr 2d ct app it follows that there is a rebuttable_presumption that all income derived during the marriage while domiciled in california is community_property see eg dooley v commissioner tcmemo_1992_39 since federal_income_tax liability follows ownership with respect to income there is a rebuttable_presumption that any income derived in a marriage in california is taxable as community_income see united_states v mitchell supra pincite spouses who reside in a community_property_state may file either a joint federal_income_tax return or separate federal_income_tax returns if separate returns are filed then generally each spouse must report and pay tax on one-half of the community_income regardless of whether the spouse actually received that income id pincite 181_f3d_1002 9th cir affg tcmemo_1997_97 120_tc_102 b petitioner’s community_income the potential sources of community_income in this case are the items of income reported on petitioner’s return totaling dollar_figure and the items of income reported on mr bennett’s return totaling dollar_figure unless petitioner can rebut the presumption under california law that these items are community_property the bennetts’ total community_income for was dollar_figure and petitioner’s one-half share of community_income was dollar_figure as follows item of community_income total amount petitioner’s share petitioner’s wages petitioner’s interest petitioner’s ira total petitioner husband’s wages husband’s interest husband’s other income total husband petitioner’s share of community_income dollar_figure big_number big_number big_number big_number big_number big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure there is no evidence in the record to rebut the presumption that any of the items of income listed above were community_property while petitioner contends that she did not work for premium fresh juice in and that she should not owe taxes on any portion of the dollar_figure in wages she does not dispute that paychecks were issued in her name and deposited into joint bank accounts over which she had signatory authority as a result legal_title to the purported wages passed to the bennetts in and they are properly included in the bennetts’ community_income for there is no evidence in the record that premium fresh continued iii statutory relief under sec_66 having concluded that petitioner’s share of community_income is dollar_figure we consider the application of sec_66 under certain circumstances sec_66 provides that a taxpayer may be relieved of liability on community_income sec_66 addresses the treatment of community_income in the case of spouses who live apart sec_66 allows the secretary to disallow the benefits of community_property_laws if the taxpayer acted as if he or she were solely entitled to the income and failed to notify his or her spouse of the nature and amount of the income before the due_date for filing the return sec_66 provides a taxpayer with relief if certain circumstances are satisfied under the circumstances of the present case petitioner is not eligible for the type of relief provided by sec_66 and b sec_66 does not apply because petitioner and mr bennett lived together in sec_66 allows the commissioner to disregard the benefits of community_property_laws and in the present case petitioner is seeking relief from continued juice considered any of the payments as improper or illegally issued community_income consequently we need to consider only relief under sec_66 to qualify for statutory relief under sec_66 petitioner must satisfy all four conditions provided in paragraphs - of sec_66 in particular sec_66 provides sec_66 spouse relieved of liability in certain other cases -- under regulations prescribed by the secretary if-- an individual does not file a joint_return for any taxable_year such individual does not include in gross_income for such taxable_year an item of community_income properly includible therein which in accordance with the rules contained in sec_879 would be treated as the income of the other spouse the individual establishes that he or she did not know of and had no reason to know of such item of community_income and taking into account all facts and circumstances it is inequitable to include such item of community_income in such individual’s gross_income then for purposes of this title such item of community_income shall be included in the gross_income of the other spouse and not in the gross_income of the individual under procedures prescribed by the secretary if taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any sec_66 is not a relief provision and can be used only by the commissioner to disallow the benefits of community_property_laws to a taxpayer it cannot be used by a taxpayer to claim relief from community_property portion of either attributable to any item for which relief is not available under the preceding sentence the secretary may relieve such individual of such liability a the items of community_income from petitioner’s return fail to satisfy sec_66 sec_66 provides that petitioner must not have included in gross_income an item of community_income properly includable therein which in accordance with the rules contained in sec_879 would be treated as the income of mr bennett as it relates to the items of community_income reflected on her return dollar_figure of wages dollar_figure of taxable interest and dollar_figure of ira_distributions petitioner fails to satisfy either of the conditions for relief under sec_66 the first condition that petitioner must not include in gross_income for such taxable_year an item of community_income properly includible therein is not satisfied because petitioner’s original return reported the items of community_income from which she seeks relief although petitioner subsequently submitted an amended zero return claiming no income this amended_return does not negate the filing of the original return even if her amended_return were sufficient to satisfy the first requirement of sec_66 petitioner would not satisfy the second requirement that the items of community_income would be treated as the income of the other spouse in accordance with the rules provided in sec_879 sec_879 provides that earned_income is attributable to the spouse who performed the services trade_or_business income is attributable in accordance with sec_1402 community_income not described in either or which is derived from the spouse’s separate_property is attributable to that spouse and all other items of community_income are attributable in accordance with the applicable community_property law we conclude that the correct classification of all the items of community_income reported on petitioner’s return is under the category of other such community_income under sec_879 although payroll agents acting on behalf of premium fresh juice reported that petitioner earned dollar_figure of wages in the payroll agents did not verify that petitioner performed services for premium fresh juice and acted solely on the basis of payroll information submitted to them by mr bennett petitioner’s testimony that she never worked for mr bennett’s company was credible and as a result we find that the dollar_figure is correctly classified as other such community_income rather than wages the taxable interest and the ira distribution also for purposes of sec_879 earned_income is defined by reference to sec_911 which provides that the term means wages salaries or professional fees or and other_amounts received as compensation_for_personal_services actually rendered do not fit one of the other categories of sec_879 and are also classified as other such community_income other such community_income is treated under the applicable community_property law therefore the half of the dollar_figure of community_income reported on petitioner’s return or dollar_figure cannot be treated as mr bennett’s income and she is not entitled to further relief under sec_66 b the items of community_income from mr bennett’s return fail to satisfy sec_66 sec_66 provides that petitioner must establish that she did not know and had no reason to know of the community_income with regard to the items of community_income reflected on mr bennett’s return dollar_figure of wages dollar_figure of taxable interest and dollar_figure of other income petitioner does not satisfy sec_66 a taxpayer’s knowledge of an item of community_income must be determined with reference to her knowledge of the particular income-producing activity see 979_f2d_66 5th cir affg tcmemo_1991_510 hardy v commissioner tcmemo_1997_97 affd 181_f3d_1002 9th cir petitioner was aware that mr bennett was employed by premium fresh juice and was aware that his wages were used to pay their household living_expenses while petitioner may not have known the precise amount of mr bennett’s salary she had knowledge of his employment accordingly we find that petitioner knew or had reason to know about mr bennett’s wages of dollar_figure similarly in regard to her share of the dollar_figure of taxable interest petitioner was aware that the couple had joint bank accounts as a result petitioner knew or had reason to know of the taxable interest_income with regard to her share of the remaining dollar_figure of unidentified community_income we do not have enough information to evaluate whether petitioner knew or had reason to know of this income therefore for purposes of sec_66 petitioner has not established that she did not know and had no reason to know of the unidentified income accordingly we hold that she is not entitled to relief from any of the items of community_income reported on mr bennett’s return under sec_66 iv equitable relief under the flush language of sec_66 the flush language of sec_66 provides under procedures prescribed by the secretary if taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either attributable to any item for which relief is not available under the preceding sentence the secretary may relieve such individual of such liability the flush language providing equitable relief was added to sec_66 as part of the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_734 the same section of the same legislation that continued generally a spouse has to submit a request for relief under the equitable relief provision of sec_66 on form_8857 request for innocent spouse relief see revproc_2003_61 2003_2_cb_296 revproc_2000_15 2000_1_cb_447 however since respondent did not seek until trial to collect a tax based upon community_property principles petitioner had no reason to submit a form_8857 or request equitable relief until trial since respondent did not consider equitable relief for petitioner under sec_66 we view sec_66 as an affirmative defense and may review respondent’s denial of that relief see rule sec_39 sec_41 114_tc_276 discussing jurisdiction under sec_6015 we review the commissioner’s denial of equitable relief under sec_66 under an abuse_of_discretion standard beck v commissioner tcmemo_2001_198 we previously stated that our determination of petitioner’s tax_liability takes place in a trial de novo see supra p where the commissioner has not previously considered equitable relief and our review of the commissioner’s determination is for an abuse_of_discretion in a trial de novo we have jurisdiction to determine whether continued created the similar equitable relief provision under sec_6015 accordingly cases interpreting our jurisdiction under sec_6015 provide guidance on interpreting our jurisdiction under the equitable relief provision of sec_66 see beck v commissioner tcmemo_2001_198 equitable relief is appropriate see ewing v commissioner t c pincite discussing jurisdiction under sec_6015 our determination is not limited to matter in the administrative record and we consider equitable relief within the guidelines that the commissioner has published id pincite- as directed by sec_66 the secretary has prescribed factors in revproc_2003_61 supra that the commissioner will consider in determining whether an individual qualifies for equitable relief under the flush language of sec_66 revproc_2003_61 sec_4 c b pincite provides a nonexclusive list of factors that the commissioner will consider in determining whether taking into account all the facts and circumstances it is inequitable to hold the spouse requesting relief liable for all or part of the unpaid tax_liability revproc_2003_61 sec_4 a provides that the following factors are relevant to whether the commissioner will grant equitable relief marital status economic hardship knowledge or reason to know the nonrequesting revproc_2003_61 2003_2_cb_296 supersedes revproc_2000_15 2000_1_cb_447 revproc_2003_61 supra is effective for requests for relief filed on or after date and for requests for relief pending on date for which no preliminary determination_letter has been issued as of date because respondent has not issued a determination_letter in this case regarding equitable relief under sec_66 revproc_2003_61 supra applies to this case spouse’s legal_obligation significant benefit compliance with income_tax laws abuse and mental or physical health further revproc_2003_61 supra provides that no single factor will be determinative but that all relevant factors regardless of whether the factor is listed in revproc_2003_61 sec_4 will be considered and weighed a marital status revproc_2003_61 supra provides that petitioner’s marital status is a factor in determining whether a spouse should be granted equitable relief petitioner and mr bennett divorced on date and her divorce weighs in favor of granting equitable relief under sec_66 b economic hardship whether a spouse will suffer economic hardship if equitable relief is not granted under sec_66 is a factor which may be considered pursuant to revproc_2003_61 supra economic hardship exists if a levy will cause a taxpayer to be unable to pay his or her reasonable basic living_expenses sec_301 b proced admin regs in this case we are unable to properly evaluate whether petitioner would suffer economic hardship if equitable relief were not granted while petitioner testified that she was economically dependent upon mr bennett during their marriage we are not aware of petitioner’s current employment situation or expenses given the paucity of information in the record we view this factor as neutral c knowledge or reason to know a spouse’s knowledge or reason to know of the income from which she seeks relief is a factor in determining whether the spouse should be granted equitable relief in evaluating whether a spouse had reason to know of an item of community_income revproc_2003_61 supra provides that we may consider the spouse’s level of education any deceit or evasiveness the spouse’s degree of involvement in the activity generating the tax_liability her involvement in business and household financial matters and her business or financial expertise petitioner was undeniably an unsophisticated spouse with respect to business and household financial matters petitioner did not speak english when she immigrated to the united_states in and had no prior experience with financial matters or with running a household further it is undeniable that mr bennett exercised complete control_over their financial matters mr bennett filed income_tax returns and was responsible for virtually all matters relating to their household finances petitioner often signed documents at the request of mr bennett without knowing or understanding what she was signing mr bennett forbade petitioner to open mail that arrived at their home to review bank statements from their joint bank accounts and to withdraw money or to write checks from their joint bank accountsdollar_figure knowledge or reason to know about the items of community_income reported on petitioner’s return petitioner did not argue that she did not know about the dollar_figure of interest_income or the dollar_figure in distributions from her ira that were reported on her return however with respect to the dollar_figure of wages petitioner purportedly earned from premium fresh juice petitioner testified that mr bennett placed her on his company’s payroll without her knowledgedollar_figure in evaluating whether petitioner knew or had we have granted relief from joint_and_several_liability on a joint_return in cases involving an unsophisticated spouse and a controlling spouse who misled controlled or hid financial matters from the unsophisticated spouse see eg 897_f2d_441 9th cir affg tcmemo_1987_522 887_f2d_959 9th cir laird v commissioner tcmemo_1994_564 these cases involved relief from joint_and_several_liability on a joint_return pursuant to former sec_6013 and sec_6015 rather than relief under sec_66 however we believe that interpretations of spousal relief from joint liability are instructive to our interpretation of equitable relief from community_income see eg beck v commissioner tcmemo_2001_198 although we previously concluded that petitioner had knowledge or reason to know of mr bennett’s wages from premium fresh juice for purposes of sec_66 because a taxpayer’s knowledge of a particular item of community_income is determined with reference to knowledge of a particular income-producing activity see supra pp that conclusion has no bearing on the wages purportedly earned by petitioner although both petitioner’s purported wages and mr bennett’s wages were from premium fresh juice they are distinctly different we have concluded that petitioner unlike mr bennett did not perform services for premium fresh juice and thus amounts paid to her continued reason to know about the purported wages from premium fresh juice we must determine whether the payroll checks issued in petitioner’s name and deposited into petitioner and mr bennett’s joint bank account gave petitioner knowledge or reason to know of the purported wages whether petitioner’s return which reported these wages from premium fresh juice gave petitioner knowledge or reason to know of the purported wages and whether the form_w-2 issued to petitioner from columbia cleaning as payroll agent for premium fresh juice gave petitioner knowledge or reason to know of the purported wages although the payroll checks were issued in petitioner’s name and deposited into joint accounts with her purported endorsement signature petitioner testified that she never saw and certainly did not endorse for deposit the payroll checks further petitioner testified that she did not have access to monthly bank statements and was forbidden by mr bennett to access the accounts we found petitioner’s testimony to be credible and trustworthy given mr bennett’s position as general manager of premium fresh juice and his control_over their household and continued from premium fresh juice are not wages in addition there is no indication that petitioner’s purported wages were actually the wages of mr bennett accordingly we do not impute to petitioner knowledge of the dollar_figure of purported wages reported on her return by virtue of the fact that mr bennett worked for the company financial matters we conclude that petitioner did not have knowledge about the purported wages reported in her name from premium fresh juice a taxpayer may be charged with constructive knowledge of the content of a return even when he or she signs an original return without reviewing or understanding its contents 992_f2d_1256 2d cir affg tcmemo_1992_228 levin v commissioner tcmemo_1987_67 the appropriate standard to be applied in determining whether a taxpayer has constructive knowledge is whether a reasonable person under the circumstances of the taxpayer at the time of signing the return could be expected to know 72_tc_1164 levin v commissioner supradollar_figure as we stated earlier petitioner was unsophisticated in regard to financial matters and she had a limited proficiency in english she frequently signed documents at the request of mr bennett without understanding what she was signing we do not believe that petitioner willingly turned a blind eye to the contents of her return but rather that she was not in a position to understand the return and trusted mr bennett to prepare accurate returns on her behalf finally we conclude that the form_w-2 issued to petitioner from columbia cleaning did not provide petitioner with knowledge see supra note and accompanying text or reason to know of her purported wages we previously found that mr bennett forbade her to open mail and thus we believe petitioner’s testimony that she never saw the form_w-2 in sum we conclude that petitioner did not have knowledge or reason to know of the dollar_figure of purported wages but that she knew or had reason to know of the dollar_figure of taxable interest and dollar_figure of income from an ira distribution this factor weighs in favor of equitable relief with respect to the wage income but against granting equitable relief from the taxable interest and ira_distributions reported on her original return knowledge or reason to know about the items of community_property reported on mr bennett’s return we have previously held during our discussion on sec_66 that petitioner had knowledge or reason to know about mr bennett’s wages and the interest_income reported on his return with respect to the dollar_figure of unidentified income reported on mr bennett’s return we were unable to determine whether petitioner knew of these items but held for purposes of sec_66 that petitioner could not establish that she did not know or have reason to know about the income thus in regard to mr bennett’s wages and taxable interest this factor weighs against equitable relief but is relatively neutral with respect to the dollar_figure of unidentified income reported on mr bennett’s return because we do not have enough information to evaluate her knowledge or reason to know d other spouse’s legal_obligation no evidence was introduced in the case regarding mr bennett’s legal_obligation pursuant to a divorce decree or agreement we regard this factor as neutral e significant benefit whether petitioner received a significant benefit beyond normal support from the items of community_income is a factor to consider in weighing petitioner’s eligibility for equitable relief the balances from petitioner’s individual bank accounts and joint bank accounts with mr bennett were modest and even though petitioner had certificates of deposit on account ranging in value from dollar_figure to dollar_figure during the year there is no evidence to suggest that petitioner lived a lavish lifestyle or had extravagant expenses rather mr bennett controlled all of the couple’s accounts regardless of in whose name the account was held therefore we conclude that petitioner did not receive a significant benefit beyond normal support from the items of community_income therefore this factor weighs in favor of relief from the items of community_income from both petitioner’s return and mr bennett’s return f compliance with income_tax laws there is no evidence regarding petitioner’s compliance with income_tax laws in subsequent years this factor is therefore neutral g abuse there is no evidence that petitioner was the victim of abuse in this case revproc_2003_61 2003_2_cb_296 however provides that the presence of abuse is only a factor which may weigh in favor of equitable relief the absence of abuse is not a negative factor weighing against equitable relief thus this factor is neutral in this case h mental or physical health at trial petitioner was extremely emotional and distraught petitioner testified that she was financially and emotionally dependent upon mr bennett and that she became depressed and physically ill when she discovered that mr bennett was engaged in an extramarital affair further during their marriage mr bennett exercised control_over all facets of petitioner’s life and according to petitioner would threaten to have her deported to china if she disobeyed him on the basis of the record as a whole we believe that she was suffering from poor mental health this factor weighs in favor of granting relief i conclusion in regard to petitioner’s share of items of community_income reported on her return dollar_figure share of wages dollar_figure of taxable interest and dollar_figure of ira distribution petitioner’s marital status lack of knowledge or reason to know of the wages from premium fresh juice a lack of significant benefit and poor mental health weigh in favor of granting equitable relief there was insufficient evidence for us to evaluate petitioner’s economic hardship mr bennett’s legal_obligation pursuant to a divorce decree or agreement and her compliance with income_tax laws in subsequent years none of the factors under revproc_2003_61 supra weighed against relief with respect to her community share of the wages reported on her return and the only factor weighing against relief with respect to her community share of the taxable interest and ira distribution is that she had knowledge or reason to know of them therefore we conclude that it is inequitable to hold petitioner liable for her share of the purported wages of dollar_figure reported on her return but that she remains liable for dollar_figure in taxable interest and dollar_figure in ira_distributions with respect to petitioner’s community share of the items of community_income reported on mr bennett’s return dollar_figure of wages dollar_figure of taxable interest and dollar_figure of other income the factors weigh as they do for the items on petitioner’s return except that we hold that she had knowledge or reason to know of mr bennett’s wages and taxable interest it would not be inequitable to hold her liable for the amounts of which she had knowledge or reason to know we cannot make a finding about petitioner’s knowledge or reason to know of the remaining community share of dollar_figure of income reported on mr bennett’s return because the source and nature of this other income is uncertain we cannot find that it is inequitable to hold her liable for this amount therefore we conclude that petitioner is not entitled to equitable relief with respect to her community share of mr bennett’s reported wages of dollar_figure her community share of taxable interest reported on his return of dollar_figure or her community share of the dollar_figure of unidentified income in sum petitioner is liable for tax on gross_income of dollar_figure and is relieved from liability on gross_income of dollar_figure under the flush language of sec_66 v addition_to_tax sec_6651 imposes an addition_to_tax for a taxpayer’s failure_to_file a required return on or before the specified filing due_date including extensions sec_6651 imposes an addition_to_tax for failing to pay an amount shown on a return an addition_to_tax under either sec_6651 or is inapplicable however if the taxpayer’s failure_to_file the return was due to reasonable_cause and not due to willful neglect sec_6651 and respondent has introduced evidence sufficient to establish the appropriateness of imposing additions to tax under sec_6651 and see 116_tc_438 petitioner’s return was filed date well after its statutory due_date of date and no application_for extension of the filing due_date was filed the return showed a balance due of dollar_figure but petitioner did not remit payment with the return and the outstanding balance remains unpaid thus petitioner is liable for additions to tax for filing a delinquent_return and failing to pay the tax due unless she can attribute her failures to reasonable_cause and not willful neglect there are several established principles that operate against petitioner first a taxpayer cannot rely upon his or her spouse to file a return or pay a tax due for purposes of excusing the taxpayer from sec_6651 liability see james v commissioner tcmemo_1980_99 second even though petitioner did not actually know about the income from premium fresh juice she is required to file a return and pay taxes based upon her share of community_income see united_states v mitchell u s pincite consequently petitioner cannot attribute her failure to timely file a return and pay tax to reasonable_cause and not willful neglect accordingly respondent is sustained on the imposition of additions to tax under sec_6651 and but the amounts of the additions to tax must be adjusted to account for our finding that petitioner is not liable for tax on a portion of the community_income at issue vi collection of underlying tax_liability respondent’s determinations aside from issues relating to petitioner’s underlying tax_liability are reviewed for abuse_of_discretion see sego v commissioner t c pincite goza v commissioner t c pincite an abuse_of_discretion occurs if the hearing officer takes action that is arbitrary capricious or without sound basis in fact or law see 112_tc_19 under sec_6330 the commissioner’s hearing officer is required to consider any relevant issue raised at a taxpayer’s administrative hearing including spousal defenses challenges to the appropriateness of the intended collection action and collection alternatives aside from challenging her underlying tax_liability petitioner did not directly raise any relevant issue relating to the unpaid tax or the proposed levy no collection alternatives were discussed a spousal defense under sec_66 has been fully considered during the court’s de novo review of petitioner’s underlying tax_liability and there is no reason to give further consideration to that issue respondent’s hearing officer obtained verification that any applicable law or administrative procedure was met before making his determination to proceed with collection on the basis of the foregoing we conclude that there was no abuse_of_discretion by respondent’s hearing officer all the requirements of sec_6330 have been satisfied and respondent may proceed with his proposed collection action as to petitioner’s underlying tax_liability as determined by the court reviewed and adopted as the report of the small_tax_case division to reflect the foregoing an appropriate order and decision will be entered
